hl\

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF Al\/IERICA
Criminal Action No. 94cr355
V~ (CKK)
PAUL WASHINGT()N,
Defendant.

ORDER

This case is before the Court upon the receipt of a Report and Recommendation dated
February 25, 2011, from Magistrate Judge Deborah A. Robinson. No objections to the
Magistrate Judge’s Report and Rec;)§_nmendation have been received by the Court.

Accordingly, it is this _l$?__ day of March, 201 l ,

ORDERED that the Report and Recommendation is hereby ADOPTED and Defendant’s
supervised release is revoked; it is

FURTHER ORDERED that Defendant Paul Washington shall be Re-sentenced on
Wednesdav, April 27. 20114 at 1230 Q.m. in Courtroom 28A; it is

FURTHER ORDERED that the Government submit an application for a Writ of Habeas
Corpus Ad Prosequendum in time to have Defendant present for the above hearing; and it is

FURTHER ORDERED that upon issuance of the Wrz't, the United States Marshal shall

assure defendant’s presence for the above Court hearing.

COLLEEN KOLLAi{-KOTELl/V "
United States District Judge

Copies to: (see next page)

Copies to:

Shawn Moore, AFPD

Erin Andrews, AUSA

Tennille Losch, US Probation Officer
Magistrate Judge Deborah A. Robinson